Citation Nr: 1114602	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increase rating for right hip arthritis rated as 30 percent disabling prior to December 5, 2005.

2.  Entitlement to an increase rating for total right hip replacement, currently rated as 50 percent disabling from February 1, 2007.

3.  Evaluation of left hip degenerative joint disease associated with total right hip replacement, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1969 until January 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Anchorage, Alaska.  


FINDINGS OF FACT

1.  Prior to December 5, 2005, a right hip disability was productive of flexion functionally limited to 60 degrees and radiographic evidence of periarticular osteophyte formation.

2.  Since February 1, 2007, residuals of a total right hip replacement have included use of a prosthetic implant, severe residual pain, and limitation of motion.

3.  Left hip degenerative joint disease, associated with right total hip replacement has been productive of limitation of adduction preventing the Veteran from crossing his legs.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a right hip disability prior to December 4, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2010).

2.  The criteria for a disability rating of 70 percent for residuals of a total right hip replacement have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5255-5054 (2010).

3.  The criteria for a disability rating in excess of 10 percent for for left hip degenerative joint disease, associated with right total hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim relating to the left hip arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

With respect to his right hip-related claims, the Board notes that for an increased-compensation claim the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in December 2005 and August 2008 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a Supplemental Statements of the Case in November 2008.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran has been afforded multiple VA examinations, including the most recent in September 2008.  During that examination, the examiner took down the Veteran's history, reviewed radiographic diagnostic imaging, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Factual Background

In July 2002, the Veteran complained of hip pain, and had a significant limp associated with his gait.  Pain was over the central aspect of the gluteal area.  Review of x-ray images showed significant degenerative joint disease, worse on the left than the right, with spurring and bone-on-bone formation.  

Radiographic imaging in July 2004 showed nearly complete obliteration of joint space on the right, medially with severe spurring and associated sclerosis.  Degenerative pseudocysts were also present.  On the left, lesser narrowing was seen, but considerable spurring around the periphery of the femoral head was noted.  The final conclusion was of marked osteoarthritic change on the right, and mild to moderate on the left.

In December 2004 and July 2006 statements from M.J.P., an orthopedic physician assistant, he indicated that he had known the Veteran for 20 years, including during service, and had observed the condition of his hips deteriorate over time.

VA examination in January 2005 indicated that the Veteran walked with a slight limp, but used no assistive devices.  When descending a flight of stairs he used the handrail, and although he had discomfort, there was no apparent weakness, fatigue, or instability noted during repetitious use.  Pain in the right hip was at a level of 3 out of 10.  Pain was sharp, with the precipitating factor being prolonged sitting.  Pain also increased for the first couple of steps after sitting for a long time, and was alleviated by rest.  In the left hip, pain was constant and located in the medial and anterior areas of the hip joint.  Pain was at a level of 1 to 5 out of 10 and was shooting in nature.  Adduction was to 10 degrees bilaterally with pain beginning at 10 degrees.  Abduction was to 35 degrees to the left, and 25 degrees to the right.  Flexion was to 50 degrees while supine, but to 90 degrees when sitting.  X-ray imaging revealed avascular necrosis and greater trochanteric tenderness in the right hip.  The left hip had degenerative changes, and also had greater trochanteric tenderness.

Radiographic imaging in November 2005 revealed severe osteoarthritis in the right hip, more than the left.  Considerable periarticular osteophyte formation was present bilaterally.  Flexion of the right hip was limited to 60 degrees of motion, 0 degrees of internal rotation, and 10 degrees of external rotation.  In December 2005 an assessment was made regarding the need for a total right hip replacement and such a procedure was performed that same month.

On VA examination in February 2006, the Veteran indicated that he had been using a single crutch for support since his December 2005 right hip replacement surgery.  Gait was markedly abnormal with a significant limp noted on ambulation.  The Veteran was unable to climb stairs or walk more than several steps without the use of his crutch.  There was pain throughout ranges of motion, with flexion reduced to 60 degrees of active motion secondary to pain.  Extension was to 5 degrees, limited by pain; adduction was to 5 degrees, and abduction was to 15 degrees, limited by pain.  External rotation was to 30 degrees and internal rotation was limited to 10 degrees of motion, both limited by pain.  Pain increased with repetitive motion.  There were no sensory losses in the lower extremities, and the vascular system of the right lower extremity was normal.  The impression was of a right hip replacement that appeared to be in good alignment and was without signs of loosening.  Mild to moderate degenerative changes in the left hip joint were also noted.

VA examination in April 2007 revealed that the Veteran frequently used a cane for walking, and that standing was limited to 15 to 30 minutes and walking to one quarter of a mile.  Instability, pain, stiffness, tenderness, and weakness were all present in the right hip.  Joint disease flare-ups were frequent, severe, and occurred weekly.  During such flare-ups, the Veteran felt that his range of motion and other functional impairments were 50 percent limited.  On flexion, pain began at 0 degrees, although the Veteran was able to continue motion to 20 degrees.  Pain began at 10 degrees of extension.  Abduction was to 20 degrees with pain beginning at 0 degrees.  Adduction was to 5 degrees with pain at 0 degrees.  Internal rotation was to 15 degrees, with pain at 0 degrees, and external rotation was to 45 degrees, with pain beginning at 30 degrees of motion.  X-ray imaging showed a complete right hip replacement with good alignment and no evidence of loosening.

In September 2009, the Veteran complained of pain into his right buttock and the anterior thigh.  It was unclear whether this was referred pain from his total right hip replacement of 2005, or was radicular pain from degenerative joint disease or degenerative disc disease of the lumbosacral spine causing radicular symptoms.

On VA examination in September 2008, the Veteran was still using a cane for ambulation, although he now used it at all times.  Limitations of time spent standing, and distance walking were unchanged from his 2007 VA examination.  The hip had no deformity, giving way, instability, weakness, locking, effusion, or inflammation bilaterally.  With regard to the right hip, flexion was to 110 degrees; extension was to 20 degrees; adduction was to 15 degrees; abduction was to 35 degrees; internal rotation was to 30 degrees; and external rotation was to 40 degrees.  On the left side, flexion was to 115 degrees; extension was to 30 degrees; adduction was to 20 degrees; abduction was to 35 degrees; internal rotation was to 30 degrees; and external rotation was to 50 degrees.  With all ranges of motion, pain was reported to begin at the limit of motion, and no motion was additionally limited on repetitive use.  Both hips, however, did have some painful motion.  Radiographic imaging revealed marked degenerative changes in the left hip, with osteophytes and remodeling of the femoral head.  The right hip prosthesis showed anatomic alignment and heterotopic and hypertrophic bone between the greater trochanter and acetabulum.

Ratings on Appeal

To the extent that the Veteran has been consistent in his reports of symptomatology, and such reported symptomatology is confirmed by objective medical evidence, the Board finds the Veteran to be credible.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

With respect to residual scars from the Veteran's right hip replacement, such residuals have been evaluated and a 10 percent rating has been assigned effective December 5, 2005.  The Veteran has not expressed disagreement with the rating assigned, and the issue is not on appeal.

Right Hip Arthritis prior to December 5, 2005.

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the level of disability of the right hip has fluctuated, and such fluctuations are reflected by separate ratings assigned for the right hip.

The Veteran was granted entitlement to service connection for arthritis of the right hip effective February 1, 1990, in a rating decision of August 1990.  In a rating decision of May 2006, the Veteran was awarded a temporary total evaluation effective December 5, 2005, and in a July 2007 decision a 30 percent rating was assigned for the period from November 29, 2004 until the onset of the temporary total rating.  To the extent that a total rating has been assigned during a portion of the period on appeal, the Board notes that this represents a full grant of the benefit sought and thus there remains no error of fact or law left on appeal.  Accordingly, the period for which entitlement to an increased rating is considered, is from the time of receipt of the Veteran's claim in November 2004 until the effective date of the total rating, in December 2005.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002).  The appeal period spans from one year prior to the date of claim, if there is relevant evidence, and forward from that point.

The Veteran's right hip disability is rated under 38 C.F.R. § 4.471a Diagnostic Code (DC or Code) 5255-5054 (2010).  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5054 is used for rating a right hip replacement, while DC 5255 represents impairment of the left femur, the underlying source of the disability. 

Under DC 5054, the minimum rating assignable is 30 percent.  A 50 percent rating is assigned on evidence of moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating may be assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches, a 90 percent rating is called for.   Finally, a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum will be assigned for one year following implantation of a hip prosthesis.  38 C.F.R. § 4.71a, DC 5054.

The Board notes that the terms "markedly severe" and "moderately severe" in the criteria for the 50 percent and 70 percent ratings under DC 5054 are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA evaluates all evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2010).

Under DC 5255, the Veteran's 30 percent rating was contemplated by malunion of the femur, with marked knee or hip disability.  A 60 percent rating may be warranted for fracture of the surgical neck of the femur, with false joint.  Where there is a fracture of the shaft or anatomical neck of the femur, with nonunion but no loss of motion and preserved weightbearing with the aid of a brace, a 60 rating may also be warranted.  Finally, a fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture), calls for an 80 percent rating.

The Board has also considered whether a higher evaluation is warranted under a different Diagnostic Code.  DC 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a, DC 5250 (2010).  

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252 (2010).  

DC 5251, limitation of extension of the thigh, and DC 5253, impairment of the thigh, do not provide for ratings in excess of 30 percent and this will not be considered.  38 C.F.R. § 4.71a, DCs 5251, 5253 (2010).  

Under Diagnostic Code 5254, evidence of flail joint indicates the application of an 80 percent rating.  38 C.F.R. § 4.71a, DC 5254 (2010).

After a careful review of the evidence above, the Board finds that prior to December 4, 2005, the Veteran's right hip disability was not more than 30 percent disabling.  Specifically, as the right hip had not yet been replaced, the provisions of DC 5054 are not applicable to this period.  Additionally, flexion was functionally limited only to 50 degrees, and no flail joint was present.  Furthermore, neither fracture nor malunion of the femur was noted in radiographic imaging.  Thus, in spite of the severity of periarticular osteophyte formation and severe spurring and associated sclerosis, the Veteran's right hip disability did not meet the criteria for an evaluation in excess of 30 percent.

While the Veteran has asserted that prior to December 4, 2005 his right hip was more than 30 percent disabling, the medical evidence prepared by skilled neutral professionals is more probative of his level of right hip disability.  Based on the foregoing, the Board concludes that the Veteran's right hip disability was 30 percent disabling prior to December 4, 2005.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Hip Replacement since February 1, 2007. 

As the evidence above indicates, the Veteran had a total right hip replacement on December 5, 2005 and, pursuant to 38 C.F.R. § 4.30 (2010), a 100 percent rating is assigned from December 5, 2005 until January 31, 2007.  In a rating decision of July 2007, a 50 percent rating was assigned effective February 1, 2007.

After a careful review of the evidence above, the Board finds the Veteran's right hip to be 70 percent disabling.  The current 50 percent evaluation is based in moderately severe residuals of weakness, pain or limitation of motion following prosthetic replacement of the hip.  38 C.F.R. § 4.71a, DC 5054 (2010).  In order to warrant a 70 percent rating under this Code, there must be evidence of markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Id.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  Id.

Here, weightbearing of the right hip has been affected to the point that the Veteran can no longer walk more than one quarter of a mile, or stand longer than 15 to 30 minutes.  While in September 2008 the joint was without deformity, on examination in 2007, giving way, instability, weakness, locking, effusion, or inflammation; instability, pain, stiffness, tenderness, and weakness had all been present in the right hip.  Furthermore, the Veteran has weekly flare-ups of severe symptomatology.  Examination revealed that many activities of daily living were affected moderately to severely affected by limitations of the right hip, including doing chores, exercise, sports, recreation, traveling, and dressing himself.  In total, the Board finds limitations due to the Veteran's post-surgical symptoms have been markedly severe and warrant a 70 percent rating.

The Board notes that in September 2008, the Veteran used a cane for ambulation.  While he did require its use in order to ambulate, this does not meet the criteria for a 90 percent evaluation as described in DC 5054.  The rating criteria specifically indicates that a 90 percent evaluation is warranted with the use of crutches.  In this case, The Veteran's use of a cane is not tantamount to the use of crutches as contemplated by Code 5054.  In reaching this conclusion, the Board notes that elsewhere in VA's operative regulations, the Secretary has specifically referred crutches and cane as separate assistive devices needed for ambulation.  See 38 C.F.R. § 3.809(b)(1) (2010).  Thus, had the regulation been intended to direct that a 90 percent evaluation be assigned for the use of any device used to aid in ambulation, either broader terminology would be expected, or the multiple specific assistive devices contemplated would be enumerated within the text of the Diagnostic Code 5054.

As discussed above, ratings of higher than 50 percent are also available under DC 5250, 5254, and 5255.  To that end, because the Veteran retains functional use of his right hip, an evaluation under 5250 for ankylosis is not warranted.  Furthermore, as flail joint has not been identified by the evidence of record, a rating under DC 5254 is also not warranted.  Similarly, a rating pursuant to DC 5255 is not for application as the Veteran does not have fracture of the surgical neck of the femur, nor is nonunion of the joint present.  38 C.F.R. § 4.71a, DCs 5250, 5254 (2010).

The Board recognizes that on VA examination in April 2007, pain on flexion, extension, abduction, adduction, and internal rotation began at zero degrees of motion.  While the functional limit of motion may be considered to begin where pain begins, that the Veteran retains the ability to ambulate up to a quarter of a mile, and dose so without to the aid of crutches, demonstrates that his hip is not functionally ankylosed.  Thus the Board finds that the more probative evidence of the Veteran's functional limitation is reported in the VA examination of September 2008.  In sum, the Veteran retains significant functional use, even if and where pain begins at zero degrees of motion.

Based on the foregoing, the Board concludes that the Veteran's right hip disability has been 70 percent disabling since February 1, 2007.  In reaching this conclusion, the Board notes that the evidence may indicate 

All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left hip Degenerative Joint Disease

At the outset, the Board notes that the Veteran's claim of entitlement to higher evaluation relating to his left hip is an appeal from the initial assignment of a disability rating in July 2007.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, for reasons discussed in further detail below, the level of disability of the left hip has not significantly changed during the period on appeal, and a uniform rating is warranted.

In a July 2007 rating decision, the Veteran was awarded service connection for left hip degenerative joint disease, associated with right total hip replacement, and granted an evaluation of 10 percent effective November 29, 2004.  The Veteran's left hip disability is rated under 38 C.F.R. § 4.71a, DC 5003 (2010).  Under this Code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by objectively confirmed limitation of motion.  In the absence of limitation of motion, X-ray involvement of multiple major or minor joints warrants a 10 percent rating and a 20 percent rating with occasional incapacitating exacerbations; however, these ratings are not to be utilized in rating conditions listed under DCs 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003 (2010).

The Codes for rating limitation of motion of the hip are discussed above.  In pertinent part, DC 5251 indicates a 10 percent rating for limitation of extension to 5 degrees of motion.  38 C.F.R. § 4.71a, DC 5251 (2010).

Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; to 30 degrees a 20 percent rating; to 20 degrees a 30 percent rating; and limitation to 10 degrees of flexion indicates a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5252 (2010).

Diagnostic Code 5253 dictates that that a10 percent evaluation is warranted by limitation of rotation which prevents toe-out more than 15 degrees, or where adduction precludes the Veteran from crossing his legs.  Where abduction is limited to 10 degrees, a 20 percent rating is called for.  38 C.F.R. § 4.71a, DC 5253 (2010).

After a careful review of the record, the Board finds the Veteran's left hip degenerative joint disease to be 10 percent disabling.  The Veteran's current 10 percent rating is based on the absence of compensable limitation of motion, with X-ray involvement of major or minor joints.  38 C.F.R. § 4.71a, DC 5003 (2010).  Again, in order to warrant a rating of higher than 10 percent the evidence must show favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction, DC 5250; functional limitation of flexion to 30 degrees, DC 5252; abduction functionally limited to 10 degrees of motion, DC 5253; flail joint at the hip, DC 5254; or impairment of the femur, DC 5255.  38 C.F.R. § 4.71a (2010).

Here, x-ray imaging has definitively identified the presence of degenerative arthritis of the left hip.  However, the evidence of record does not indicate incapacitating exacerbations.  In fact in April 2007, when discussing the functional impact of flare-ups, the Veteran stated that his range of motion and other functional impairments were only 50 percent limited at those times and the examiner reported that there were no incapacitating episodes as a result of arthritis.

Throughout the period on appeal ranges of motion have been functionally limited to no worse than 50 degrees of flexion, extension to 30 degrees, adduction to 10 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees.  The Board notes that on VA examination in September 2008 the Veteran was unable to cross his legs due to limitation external rotation in the right hip; however while this meets the criteria for a 10 percent rating under DC 5253, the criteria for a rating in excess of 10 percent are not met.  Accordingly DC 5253 - by application of DC 5003 - provides for a minimally compensable rating, i.e. 10 percent, based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2010).

The Board has considered all applicable Disability Codes, but finds that even when taking into consideration the functional limitation resulting from pain, weakness, fatigability, and incoordination, the evidence indicates that the criteria for a rating of greater than 10 percent have not been met.  Based on the foregoing, the Board concludes that the Veteran's right hip degenerative joint disease has been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 30 percent for right hip disability prior to December 4, 2005 is denied.

An evaluation of 70 percent for residuals of total right hip replacement since February 1, 2007 is granted subject to the controlling regulations applicable to payment of monetary benefit.

An evaluation in excess of 10 percent for left hip degenerative joint disease disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


